DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
				Status of claims
Claim(s) 1-11 are pending and currently under examination in the instant application. Acknowledgment is made of Applicant’s amendments filed on December 22, 2020.
Acknowledgement is made of Applicant’s amendment of claim(s) 3, 5, 8, 9, 10, and 11; cancellation of claims 12-20; and of new claim 7.
					Priority
The present application is a national stage entry of PCT/US2019/041342 filed on July 11, 2019 which claims benefit of US Provisional Application No. 62/825,172 filed on March 28, 2019 which claims benefit of US Provisional Application No. 62/697,100 filed on July 12, 2018.  The effective filing date of the instant application is July 12, 2018.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 22, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claim 3 is objected to because of the following informalities:  "A pharmaceutical composition comprising a compound" should read "A pharmaceutical composition comprising the compound of claim 1 ---".  Appropriate correction is required.
Claim 5 is objected to because of the following informalities:  "A method of treating breast cancer, ovarian cancer, endometrial cancer, prostate cancer, uterine cancer, gastric cancer, or lung" should read " A method of treating breast cancer, ovarian cancer, endometrial cancer, prostate cancer, uterine cancer, gastric cancer, or lung cancer, comprising ---".  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims  5-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of treating , it does not reasonably provide enablement for the treatment of 
As stated in the MPEP 2164.01(a), “There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is "undue." In In re Wands, 8 USPQ2d 1400 (1988), factors to be considered in determining whether a disclosure meets the enablement requirement of 35 U.S.C. 112, first paragraph, have need described. They are:
(A) The breadth of the claims;
(B) The nature of the invention;
(C) The state of the prior art;
(D) The level of one of ordinary skill;
(E) The level of predictability in the art;
(F) The amount of direction provided by the inventor;
(G) The existence of working examples; and
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.
The Breadth of the Claims/ Nature of the Invention
Claim 5 is drawn to a method of treating breast cancer, ovarian cancer, endometrial cancer, prostate cancer, uterine cancer, gastric cancer, or lung, comprising administering a therapeutically effective amount of a compound of Claim 1, or a pharmaceutically acceptable salt thereof, to a patient in need of such treatment.
Claim 6 is drawn to the method of Claim 5, wherein the compound, or a pharmaceutically acceptable salt thereof, is administered orally.
Claim 7 is drawn to a method of treating ER positive breast cancer, ER positive gastric cancer, or ER positive lung cancer comprising administering a therapeutically effective amount of a compound of Claim 1, or a pharmaceutically acceptable salt thereof, to a patient in need of such treatment.
Claim 8 is drawn to a method of Claim 7, wherein the breast cancer is ER positive breast cancer.
Claim 9 is drawn to a method of claim 7, wherein the gastric cancer is ER positive gastric cancer.
Claim 10 is drawn to a method of claim 7, wherein the lung cancer is ER positive lung cancer.
Claim 11 is drawn to a method according to claim 7 wherein the therapeutically effective amount of a compound of Claim 1, or a pharmaceutically acceptable salt thereof, is orally administered to a patient in need of such treatment.
The State of the Prior Art and the Predictability or Lack Thereof in the Art 
With respect to the level of predictability in cancer research Liu et al. notes that: “There is no obvious correlation between the number of drugs to treat a particular cancer and the 5-year survival rate and/or estimated new cases for different cancer types, which may imply that developments in treatment are mainly based on the understanding of cancer nature history and on our accumulated knowledge of the pathogenesis and etiology of cancer”. (See, Liu et al., Lessons Learned from Two Decades of Anticancer Drugs, Trends in Pharmacological Sciences, Volume 38, Issue 10, 2017, Pages 854, Paragraph 1, lines 11- 15).
With respect to the level of predictability in cancer research, Kunnumakkara et al., 2019 notes that: “It is also now well recognized that more than 95% of the drugs/compounds that kill either cancer cells in culture or regress the tumors in animals, fail in phase I clinical trials in humans, indicating that most pre-clinical models of cancer are inadequate” (See, Kunnumakkara, et al., Abstract). Further, the author explains that “[…] in vitro data often exhibits fundamental mismatch with those obtained from clinical findings and hence this can be regarded as one prime reason behind the failure of novel drug development. In a study conducted by Pathak et al. suggested that in order to evaluate the efficacy of a novel compound against cancer, the use of only murine cells is not sufficient but a variety of cancer cells, including those of human origin should be used.” (See, Kunnumakkara, et al., Page 665, Paragraph 1 (left column), lines 10-14). Also, “Cancer is an utterly complex cluster of diseases with complicated processes of clinical development for onco-therapies. Before a new drug or biologic finally gets approved by the Food and Drug Administration (FDA), it passes through ample in vitro and in vivo research, and clinical trials spanning several years. Due to the complexity of cancer, clinical research for these anticancer drugs takes around 1.5 years on average longer than drugs for other diseases”. (See, Kunnumakkara AB, Bordoloi D, Sailo BL, Roy NK, Thakur KK, Banik K, Shakibaei M, Gupta SC, Aggarwal BB. Cancer drug development: The missing links. Exp Biol Med (Maywood). 2019 May;244(8): Page 666, Paragraph 3 (right column), lines 1-9). It is well established that “the scope of enablement varies inversely with the degree of unpredictability of the factors involved”, and physiological activity (e.g., cancer inhibition) is generally considered an unpredictable factor. See In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970).
As illustrative of the state of the art regarding prostate cancer, the examiner cites Di Zazzo et. al. 2019, which teaches that: “Although it is largely accepted that the estrogen receptors (ERs) directly or indirectly control epithelial-mesenchymal transition (EMT) and PC progression, the molecular events underlying the role of estrogens and their cognate receptors in PC progression still remain a challenge. Emerging findings render the picture more complex, and often generate more questions than they answer.” (Di Zazzo E, Galasso G, Giovannelli P, Di Donato M, Bilancio A, Perillo B, Sinisi AA, Migliaccio A, Castoria G. Estrogen Receptors in Epithelial-Mesenchymal Transition of Prostate Cancer. Cancers (Basel). 2019 Sep 23;11(10):1418 (page 9, paragraph 4, lines 1-5 of the PDF document.)
As illustrative of the state of the art regarding ER and its relationship to lung cancer, the examiner cites Hsu et. al. 2017, which teaches that: “Estrogen, with its receptor, has the potential to be a prognosticator and a therapeutic target in lung cancer. The ER antagonist may well become a new and effective treatment modality for patients with lung adenocarcinoma and an alternative treatment for patients with acquired resistance to the EGFR antagonists. However, there were many conflicting results in the literature that need to be addressed, of which include the standardized measurements of the ER expression before adopting them as a useful biomarker, the mechanisms that underlie the controversy in the effect of hormone replacement therapy, the role of different estrogen and various ER in lung cancer cell proliferation, migration, and invasion, and the pathways involved in their interactions with other mediators.” (See, Hsu LH, Chu NM, Kao SH. Estrogen, Estrogen Receptor and Lung Cancer. Int J Mol Sci. 2017 Aug 5;18(8):1713. Page 10, Paragraph 4, lines 6-14 of the PDF).
Further, as illustrative of the state of the art regarding ER and its relationship to gastric cancer, Rahman, et. al. teaches that: “Many studies have been conducted on the expression and association of different isoforms of ERs with gastric cancer, with various conclusions. Some of the inconsistencies may be caused by the variations in these studies, such as in vitro gastric cancer cell models, clinical samples, and assay protocols, with regard to different isoforms of the ERs. Detailed investigations regarding individual isoforms using specific assay protocols (such as specific primer pairs for reverse transcription polymerase chain reaction, antibodies against specific epitopes for each individual isoforms) will no doubt reveal more insight into the role of ERs in gastric cancer. Given the potential of deregulated ERs as diagnostic/prognostic markers or therapeutic targets for gastric cancer, it will be important to identify/confirm the specific roles that each isoform of these ERs (including their tissue-specific ligands) plays under specific conditions in the development and/or progression of gastric cancer, to determine the interactions of these isoforms, and to elucidate the mechanisms at all levels, including molecular, cellular, tissue/organ, and individual. This will provide us a systematic understanding of ERs and provide the basis for developing preventive, diagnostic, and therapeutic approaches with precise targets in ER-related gastric cancer”. (See Ur Rahman MS, Cao J. Estrogen receptors in gastric cancer: Advances and perspectives. World J Gastroenterol. 2016 Feb 28;22(8): Page 2480, Paragraph 3 (left column), lines 1-26).
The Amount of Direction Present and Presence or Absence of Working Examples
The specification discusses that the claimed compounds are potent degraders of ERα wild type and mutant proteins.  The various assays results: “demonstrate that the exemplified compounds are potent antagonists of ERα wild type and mutant receptors and inhibit ER-mediated transcriptional activity. Additionally, the assays demonstrate that the compound of example 1 inhibits proliferation of ER+ breast cancer cell lines, and ERα signaling and tumor growth inhibition in a ER-positive breast cancer xenograft model.” See, Page 14 lines 1-7 of the Specification.
The specification provides assay data to show that the compound of formula (I) is a SERD with ERα degradation in MCF7 breast cancer cells.  See, Page 16 lines 12-14. Further, the specification provides data that there is no significant agonistic activity of the claimed compounds in MCF7 breast cancer cells. See, Page 17 lines 26-29. Moreover, the specification provides assay data to support potent anti-proliferative activity and cell growth inhibition by the claimed compounds in MCF7 (ESR1 wild type) and MCF7 (ESR1 Y537N mutant) breast cancer cells.  See, Page 21 lines 23-25.
The specification provides assay data to show in vivo that the claimed compound has anti-tumor activity or tumor regression in an MCF7 human breast cancer xenograft model. No direction or examples are provided for treating ovarian, endometrial, prostate, uterine, gastric or lung cancer that are not mediated by transcriptional activity of ER signaling. 
Level of Skills in the Art
The level of skills required to make and/or use the instant invention would likely require many years of professional experience conducting research in the art (e.g., medicine, pharmaceutical science, biology, biochemistry, medicinal chemistry and/or organic chemistry, etc.) as well as an advanced educational degree (e.g., M.D. or Ph. D) commensurate in level with the advanced techniques involved in the preparation and/or use of the instant invention.
The Quantity of Experimentation Needed
Drug development is an extremely burdensome and unpredictable endeavor that generally requires an exorbitant amount of experimentation over many years of focused research. While the rigorous research invested in the claimed invention is evident, a PHOSITA would, nevertheless, be tasked with an undue burden of experimentation in order to determine if the instant compound will be effective in treating prostate cancer, gastric cancer, or lung cancer, and this will require assaying this compound in different assays that correlate with the treatment of different types of cancer, and then further determine its efficacy. The specification must teach how to make and use the invention, not teach how to figure out for oneself how to make and use the invention. In re Gardner, 166 USPQ 138 (CCPA 1970).
MPEP 2164.01(a) states, “A conclusion of lack of enablement means that, based on the evidence regarding each of the above factors, the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation. In re Wright, 999 F.2d 1557,1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993).” That conclusion is clearly justified here with respect to the claimed use of treating prostate, gastric or lung cancer in view of the analysis above pursuant to In re Wands. In other words, one skilled in the art could not make or use the claimed invention without undue experimentation.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 14 and 15 of U.S. Patent No. US 10,654, 866 B2 (Bastian et al.) in view of Burwell, R.L. (Chem. Rev. 1954, 54, 4, 615–685) hereinafter “Burwell”, in view of Smith, M. B. (2017, Chapter 6 - Functional Group Exchange Reactions: Oxidations (Fourth Edition), Academic Press. Pages 215-307) hereinafter “Smith”. Although the claims at issue are not identical, they are not patentably distinct from each other because the instantly claimed invention would be an obvious embodiment of the claims of the ‘866 (Bastian et al.) patent.  The scope of claim 1 of the ‘866 patent corresponds to the scopes of instant claims 1-4.

    PNG
    media_image1.png
    126
    303
    media_image1.png
    Greyscale
Claim 1 of U.S. Patent ‘866 (Bastian et al.) recites a compound which has the following structure:

wherein either R1 or R2 are independently selected from Cl, F, -CF3, or CH3, and the other is hydrogen or a pharmaceutically acceptable salt thereof. The compound of instant claims 1-4 are obvious over the compound indicated above where R1 is H and R2 is -CF3. The difference between claim 1 of the instant patent application and claim 1 of Bastian ‘866 is the presence of a carbonyl group (instead of CH-O) at position 4 of the quinoline moiety in the instant patent application. Further, another difference between the compound of the instant patent application and the compound of Bastian ‘866, is the position of the functional groups in the phenyl ring attached to the quinoline moiety at position 3, more specifically the position of the fluorine at the ortho position and the trifluoromethyl at the para position in the instant patent application.
Burwell teaches the cleavage of cyclic ethers by acids (See, Burwell, page 635, 2nd paragraph, lines 3-26). The teachings of Burwell can create a secondary alcohol at position 4 of the quinoline moiety in the compound of claim 1 of the instant patent application. Further, one of the most important reactions of secondary alcohols that is well known in the art, is their oxidation to carbonyl containing compounds such as ketones (See, Smith, page 217, 3rd paragraph, lines 1-2).
Moreover, in regards to the substitution pattern in the phenyl ring attached to the quinoline moiety at position 3, more specifically the position of similar substituents at the ortho and para position in the instant patent application, in contrast to substituents at the meta and para position in Bastian ‘866 (once the ring cleavage has taken place); then “a prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities. "An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties." In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979). See In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA 1963) (discussed in more detail below) and In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1990)”. (See, MPEP 2144.09 (I)). Further, “Compounds which are position isomers (compounds having the same radicals in physically different positions on the same nucleus) or homologs (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977).” (See, MPEP 2144.09 (III)). 
In view of the facts recited above, it would have been prima facie obvious to a person of ordinary skills in the art at the time the invention was made to combine the teachings of Bastian et al., Burwell, and Smith to arrive at the claimed compound of the instant application. A person of ordinary skills in the art at the time the invention was made would have reasonably known that an acidic cleavage of the cyclic ether in the compound of claim 1 of Bastian ‘866 according to the teachings of Burwell would have yielded a secondary alcohol that could be further oxidized into a ketone employing well known alcohol oxidizing agents taught in the prior art (See, Smith). Moreover, an artisan would have been motivated to change the position of the substituents in the phenyl ring to obtain the compound of claim 1 of the instant patent application with the expectation that compounds that are similar in structure will have similar properties. Considering that both the compounds of instant claims 1-4 and the compound cited in Bastian ‘866 are claimed to be selective estrogen receptor degraders, an artisan would have been imbued with at least a reasonable expectation of success that by employing a retrosynthesis analysis of the teachings of Bastian ‘866, one would have achieved a compound that could be used for the treatment of breast cancer. 

Claims 1-4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 11 and 12 of U.S. Patent No. 11,117,902 B2 (Bastian et al.) in view of Burwell,(Chem. Rev. 1954, 54, 4, 615–685) hereinafter “Burwell”, in view of Smith, M. B. (2017, Chapter 6 - Functional Group Exchange Reactions: Oxidations (Fourth Edition), Academic Press. Pages 215-307) hereinafter “Smith”. Although the claims at issue are not identical, they are not patentably distinct from each other because the instantly claimed invention would be an obvious embodiment of the claims of the ‘902 (Bastian et al.) patent.  The scope of claims 1, 2, 11 and 12 of the ‘902 patent corresponds to the scopes of instant claims 1-4.

    PNG
    media_image1.png
    126
    303
    media_image1.png
    Greyscale
Claim 1 of U.S. Patent ‘902 (Bastian et al.) recites a compound which has the following structure:

wherein either R1 or R2 are independently selected from Cl, F, -CF3, or CH3, and the other is hydrogen or a pharmaceutically acceptable salt thereof. The compound of instant claims 1-4 are obvious over the compound indicated above where R1 is H and R2 is -CF3.
The teachings of Burwell (1954) and Smith (2017) have been documented in the preceding nonstatutory double patenting over U.S. Patent No. US 10,654, 866 B2 (Bastian et al.)

Claims 1-4 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 10 of copending Application number 17/465,066  in view of Burwell,(Chem. Rev. 1954, 54, 4, 615–685) hereinafter “Burwell”, in view of Smith, M. B. (2017, Chapter 6 - Functional Group Exchange Reactions: Oxidations (Fourth Edition), Academic Press. Pages 215-307) hereinafter “Smith”. Although the claims at issue are not identical, they are not patentably distinct from each other because the instantly claimed invention would be an obvious embodiment of the claims of the copending Application number 17/465,066.  The scope of claims 1 and 10 of the copending application number 17/465,066 corresponds to the scopes of instant claims 1-4.

    PNG
    media_image1.png
    126
    303
    media_image1.png
    Greyscale
Claim 1, formula (I), of 17/465,066 filed on 09/02/2012 recites a compound which has the following structure:

wherein either R1 or R2 are independently selected from Cl, F, -CF3, or CH3, and the other is hydrogen or a pharmaceutically acceptable salt thereof. The compound of instant claims 1-4 are obvious over the compound indicated above where R1 is H and R2 is -CF3.
The teachings of Burwell (1954) and Smith (2017) have been documented in the preceding nonstatutory double patenting over U.S. Patent No. US 10,654, 866 B2 (Bastian et al.)
Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DORIANN DE JESUS JIMENEZ whose telephone number is (571)272-0367. The examiner can normally be reached Monday-Friday, 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek can be reached on 571-272-9047. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/D.D.J./Examiner, Art Unit 4182    

/WU CHENG W SHEN/Supervisory Patent Examiner, Art Unit 1628